Title: To Thomas Jefferson from John Page, 10 July 1804
From: Page, John
To: Jefferson, Thomas


               
                  Richmond July 10th. 1804
               
               Your Favour my dear Friend of the 25th. ulto. has been too long before me, not to require an Apology. for although I might have been much longer at a loss how to express myself on the melancholy subject of your letter; I ought before this, to have heartily thanked you, for myself Mrs. Page & family, for your friendly & kind invitation to Monticello. But whilst I thanked you, I wished to be able to promise our acceptance of your Invitation; & had hoped that certain circumstances would, by this day, have enabled me with all human certainty to assure you that in August or September Mrs. Page & myself with a part of our Family would wait on you with pleasure. As yet, I can only say, that we earnestly hope that we may be enabled to enjoy that happiness. Indisposed & much engaged in business, I must beg to be excused for not taking notice of the other parts of your letter, & for only adding at present, our best Thanks & wishes for your happiness, and my assurances of my respect & Esteem
               being my dear Sir your sincerely affectionate Friend
               
                  
                     John Page
                  
               
            